ITEMID: 001-72272
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF TACIROGLU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson
TEXT: 6. The applicant was born in 1972. She is detained in Gebze Prison.
7. On 17 September 1993 the applicant was arrested by police officers from the anti-terrorism branch of the Istanbul Security Directorate on suspicion of being a member of Dev-Sol (Revolutionary Left), and was taken into custody. During the operation, the police officers gathered guns and illegal documents from the flat where they had captured the applicant. The applicant had also two forged identity cards in her possession.
8. On 1 October 1993 she was brought before the investigating judge at the Istanbul State Security Court. Subsequently, the investigating judge ordered the applicant’s detention on remand.
9. On 31 December 1993 the public prosecutor filed a bill of indictment with the Istanbul State Security Court against twenty-five persons, including the applicant, and requested that the applicant be punished pursuant to Article 146 § 1 of the Criminal Code with the death penalty.
10. Throughout the criminal proceedings, either on its own motion or at the applicant’s request, the Istanbul State Security Court examined and ordered the applicant’s continued detention. The court relied on “the serious nature of the offences with which the applicant had been charged, the state of evidence, the content of the case file, and the duration of the detention” when further detaining the applicant. On two occasions on 3 November 1997 and 5 May 2000, the court also noted that the case was due to be decided soon.
11. On 17 December 2003 the applicant was convicted of the offence as charged and sentenced to life imprisonment.
12. On 1 April 2005 the Court of Cassation quashed the applicant’s conviction, and remitted the case back to the Istanbul State Security Court.
13. The case is still pending before the Istanbul State Security Court.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
